Case 8-20-71877-reg   Doc 127-3   Filed 10/20/20   Entered 10/20/20 23:02:07




  EXHIBIT C
    Case 8-20-71877-reg            Doc 127-3   Filed 10/20/20     Entered 10/20/20 23:02:07




                                                                            EMAIL: JKOEVARY@OLSHANLAW.COM
                                                                                      DIRECT DIAL: 212.451.2265




                                         September 22, 2020

By FedEx and Regular Mail
Marcos Benzaquen
Diamond Cars R Us
707 Hempstead Turnpike
Franklin Square, New York 11010

        Re: In re Diamond Finance Co., Inc., Bankr. E.D.N.Y. No. 20-71877 (REG):
            Subpoena Dated August 25, 2020

Dear Mr. Benzaquen:

       Olshan Frome Wolosky LLP (“Olshan”) is special litigation counsel to Marc Pergament,
the Chapter 7 Trustee in the above referenced chapter 7 case.

       On August 25, 2020, Olshan caused to be served a subpoena upon you commanding the
production of documents from you and further demanding that you appear for a deposition on
September 14, 2020. A copy of the subpoena is enclosed.

       The subpoena was delivered by first class mail in accordance with the Federal Rules of
Bankruptcy Procedure and Orders of the United States Bankruptcy Court for the Eastern District
of New York dated June 12, 2020 and August 24, 2020. Copies of these Orders are also
enclosed.

        As of today, we have received no response and your deadline to object has passed. I urge
you to reach out to me immediately by calling me at 212 451-2265 or by emailing me at
jkoevary@olshanlaw.com to set up a time – or, if you have an attorney, please have your
attorney reach out to me immediately. If we do not hear from or your attorney by September 30,
2020, we will file a contempt motion against you in the Bankruptcy Court. Any contempt
motion will seek sanctions that may include, but not be limited to, fines and costs.

        All rights are reserved.

                                                     Sincerely,

                                                     /s/ Jonathan Koevary

                                                     Jonathan Koevary

cc: Marc Pergament (via email)
Encl.



5538594-1
